873 F.2d 1451
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Ladelle STEPHENS, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 89-1072.
United States Court of Appeals, Federal Circuit.
Feb. 21, 1989.

Before MARKEY, Chief Judge, MAYER and MICHEL, Circuit Judges.
MARKEY, Chief Judge.

ORDER

1
The United States moves for summary affirmance of the Claims Court's October 7, 1988 order dismissing LaDelle Stephens' complaint for lack of jurisdiction.  Stephens has filed a response cross-moving for "summary affirmance."    Stephens' response is, in effect, an opposition to the United States' motion.


2
The Claims Court order states in its entirety:


3
Plaintiff is represented pro se.  A reading of the complaint in a manner most favorable to plaintiff suggests the following claims possibly are included.


4
Plaintiff seeks in this court a review of the actions of the United States District Court for the Southern District of Illinois, No. 87-3080, and the actions of the United States Court of Appeals for the Seventh Circuit, No. 88-8022.  This court has no jurisdiction to review actions of those courts.


5
Plaintiff seeks damages for malpractice by certain named doctors.  Plaintiff's allegations clearly involve tort claims.  This court has no jurisdiction in cases sounding in tort.  28 U.S.C. Sec. 1491(a)(1) (1982).


6
The complaint seeks to prohibit the Secretary of the Department of Health and Human Services from withholding $3,109.50 from social security benefits in order to recover previous overpayments.  Plaintiff has not exhausted administrative remedies with respect to this matter.


7
The complaint also seeks review and removal of a plea of guilty in St. Louis County, Missouri County Court, No. 41-8F1-0192, for stealing a rental car, and the action in the State of Missouri Court of Appeals, Eastern District, No. 47759, in a review of the procedures to terminate plaintiff's probation.  This court has no jurisdiction to review criminal matters, nor to review the actions of the courts of the State of Missouri in criminal matters.

Accordingly, IT IS ORDERED:

8
The Clerk is directed to dismiss plaintiff's complaint for failure to state a claim within the jurisdiction of this court.


9
Summary disposition is appropriate where the position of one of the parties is so clearly correct as a matter of law that there can be no substantial question as to the outcome of the case.   Groendyke Transport, Inc. v. Davis, 406 F.2d 1158 (5th Cir.1969).  Here, that standard is met and summary affirmance is appropriate.


10
Accordingly,

IT IS ORDERED THAT:

11
The United States' motion for summary affirmance is granted.